DETAILED ACTION
It is noted that claim 75 was rejected in the body of the rejection but was inadvertently omitted from the 35 USC § 103 heading in the action mailed 07/27/21. The heading has now been corrected to include claim 75 as set forth in the following action.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 3, 17, 19, 23-25, 53, and 67, 70, 72-75, 77-78 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Henderson (US 20040033349, already made of record, hereinafter US’349), and further in view of Aguirre et al. (US 20060009586, already made of record) as evidenced by Su et al. (US 20050142372, already made of record) and Brenwood Plastics (“LLDPE linear low density polyethylene varieties”, 2012-07-26).
Regarding claim 1, US’349 discloses a machine direction oriented polymeric film that may be used in label facestock and labels, which may be a printable multilayer (US’349 Paras 10-12), such as a base/core layer with two skin layers corresponding to the presently claimed print and adhesive skin layer which may be identical (US’349 Paras 67, 68, 70, 71, 72, 101, 104, 106, Figs. 3, 5). US’349 discloses the core layer is a blend of at least two polymers including at least one polypropylene such as a polypropylene copolymer and contains preferably about 10 to about 45 % elastomer which may be based on copolymers containing propylene (US’349 Paras 25, 41, 43). US’349 discloses useful olefin elastomers in the invention include copolymers of propylene and an alpha-olefin such as ethylene (US’349 Paras 35, 43) or ethylene and at least 3 alpha-olefin (US’349 Para 44), i.e. ethylene-propylene copolymer. US’349 discloses the film is machine direction oriented in contrast to biaxially oriented films, i.e. is monoaxially oriented only (US’349 Para 97).
US’349 teaches skin layer made of propylene copolymer such as propylene alpha-olefin, wherein the olefin includes ethylene and antiblocking agent (paragraphs [0025], [0035] and [0054]). US’349 further discloses olefin elastomers of ethylene-hexene (paragraph [00430]), i.e. LLDPE, as evidenced by Brentwood Plastics.
While US’349 disclose the polypropylene is a random copolymer, US’349 does not disclose the olefin elastomer may be present as an impact copolymer polypropylene (US’349 Para 35).
Aguirre discloses blends of ICP and RCP (Aguirre Paras 6, 31) for use in multilayer films and blown-film processes such as core layers (Aguirre Paras 8, 9, 41) wherein the ICP which contains ethylene-propylene rubber may have an elastomer content of about 10 to 25 wt %, such as for example ATOFINA 4180 (Aguirre Para 27), which as evidenced by Su has an ethylene/propylene rubber (elastomer content) of about 10 to 20 % (Su Paras 26, 38, 39).
Further, Aguirre discloses that for the core layer the non-ICP polyolefin is present at 5 to 95 wt% (Aguirre Paras 6, 26, 43) and thus the ICP may also be present at 5 to 95 wt%.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the RCP and ICP blend of Aguirre in the core of the facestock/labels of US’349, including 
Regarding claims 17, 53, US’349 discloses an additional adhesive layer that may be a pressure sensitive adhesive (US’349 Paras 63, 72) which underlies the adhesive skin layer.
Regarding claims 3, 19, US’349 in view of Aguirre discloses a label as described above including impact copolymer polypropylene.
US’349 in view of Aguirre does not explicitly disclose that the ICP is high, medium, or low impact as determined by ASTM D-256.
However, given that US’349 in view of Aguirre discloses ICP as claimed, it will inherently have properties including classification as high, medium, or low impact as determined by ASTM D-256. Alternatively, it would have been obvious to a person having ordinary skill in the art at the time of the invention to choose an ICP including ASTM D-256 values that are low, medium, or high in order to achieve desired properties including modulus and impact energy (Aguirre Para 27).
Regarding claims 23 and 24, US’349 in view of Aguirre discloses using the same polymers in the core and skin (US’349 Paras 67, 68, 71, 72), i.e. a blend of ICP and a polypropylene (Aguirre Paras 31, 41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the RCP and ICP blend of Aguirre in the print skin of the facestock/labels of US’349, in order to reduce processing energy while achieving good mechanical properties as taught by Aguirre (Aguirre Para 3, 26, 41, 53).
Regarding claims 67, US’349 in view of Aguirre discloses machine direction orientation (US’349 Paras 10-11).
Regarding claim 70, US’349 discloses a machine direction oriented polymeric film that may be used in labels, which may be a single layer film (US’349 Paras 10-11) of a blend of at least two polymers including at least one polypropylene such as a polypropylene copolymer and containing preferably about 10 to about 45% elastomer which may be based on copolymers containing propylene (US’349 Paras 25, 41, 43). US’349 discloses useful olefin elastomers in the invention include copolymers of propylene and an alpha-olefin such as ethylene (US’349 Paras 35, 43) or ethylene and at least one C3 alpha-olefin (US’349 Para 44), i.e. ethylene-propylene copolymer. US’349 discloses the film is machine direction oriented in contrast to biaxially oriented films, i.e. is monoaxially oriented (US’349 Para 97). 
While US’349 disclose the polypropylene is a random copolymer, US’349 does not disclose the olefin elastomer may be present as an impact copolymer polypropylene (US’349 Para 35).
Aguirre discloses blends of ICP and RCP (Aguirre Paras 6, 31) for use in multilayer films and blown-film processes such as core layers (Aguirre Paras 8, 9, 41) wherein the ICP which contains ethylene-propylene rubber may have an elastomer content of about 10 to 25 wt %, such as for example ATOFINA 4180 (Aguirre Para 27), which as evidenced by Su has an ethylene/propylene rubber (elastomer content) of about 10 to 0 % (Su Paras 26, 38, 39) Aguirre discloses blends with or without additives such as nucleating agents, antioxidants, and/or processing agents (Aguirre Paras 40, 43).
Further, Aguirre discloses that for the core layer the non-ICP polyolefin is present at 5 to 95 wt% (Aguirre Paras 6, 26, 43) and thus the ICP may also be present at 5 to 95 wt%.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the RCP and ICP blend of Aguirre in the facestock/labels of US’349, including amount as presently claimed, in order to meet the preferred elastomer amount as taught by US’349 (Aguirre Para 27) (US’349 Paras 25, 41, 43) and reduce processing energy while achieving good mechanical properties as taught by Aguirre (Aguirre Para 3, 26, 41, 53).
Regarding claims 72-74, US’349 teaches skin layer made of propylene copolymer such as propylene alpha-olefin, wherein the olefin includes ethylene and antiblocking agent (paragraphs [0025], [0035] and [0054]).
Regarding claim 75, US’349 teaches skin layer made of propylene copolymer such as propylene alpha-olefin, wherein the olefin includes ethylene and antiblocking agent (paragraphs [0025], [0035] and [0054]). US’349 further discloses olefin elastomers of ethylene-hexene (paragraph [00430]), i.e. LLDPE, as evidenced by Brentwood Plastics.
Regarding claim 77, US’349 in view of Aguirre disclose that for the core layer the non-ICP polyolefin is present at 5 to 95 wt% (Aguirre Paras 6, 26, 43) and thus the ICP may also be present at 5 to 95 wt%.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Regarding claim 78, US’349 discloses the film is machine direction oriented, in contrast to biaxially oriented films, i.e. is monoaxially oriented (US’349 Para 97).

Claims 70, 78 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Aguirre et al. (US 20060009586, already made of record) as evidenced by Su et al. (US 20050142372, already made of record) and further in view of Adams et al. (US 5709937).
Regarding claim 70, Aguirre discloses blends of ICP and RCP (Aguirre Paras 6, 31) may form a film or sheet (Aguirre Paras 4, 8, 9, 41) wherein the ICP which contains ethylene-propylene rubber may have an elastomer content of about 10 to 25 wt %, such as for example ATOFINA 4180 (Aguirre Para 27), which as evidenced by Su has an ethylene/propylene rubber (elastomer content) of about 10 to 0 % (Su Paras 26, 38, 39). Aguirre discloses blends with or without additives such as nucleating agents, antioxidants, and/or processing agents (Aguirre Paras 40, 43).
Aguirre does not require components or layers of the facestock other than the specified polymer, such as ICP and RCP in the core layer, so that when the non-ICP polyolefin is present at 5 to 95 wt% (Aguirre Paras 6, 26, 43), the ICP thus may also be present at up to 5 to 95 wt%.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Aguirre discloses the method for making the film is not particularly limited, but may include extrusion, particularly blown film extrusion, (Aguirre Paras 26, 39, 82) and may be used to replace “unimodal” polyethylene films (Aguirre Paras 3, 59).
Aguirre does not disclose the film may be uniaxially oriented.
Adams discloses machine-direction oriented (uniaxially) monolayer or multilayer films of polypropylene particularly well suited to form label facestock (Adams Cols 2-3 Lines 62-7, Col 9 Lines 7-24). Adams discloses the machine-direction oriented film may be formed by extrusion including blown film extrusion (Adams Col 6 Lines 50-62).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the machine-direction orientation of Adams on the film of Aguirre, in order to gain the benefit of sufficient flexibility and conformability while also having sufficient die cut property as taught by Adams (Adams Cols 1-2 Lines 53-12, Col 9 Lines 10-24).
Regarding claim 78, Adams discloses machine-direction only orientation (Adams Col 10 Lines 59-61).
Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to recite the label facestock is monoaxially oriented “only” and limitation from claim 75.
Applicant argues that it is improper to combine references "like separate pieces of a simple jigsaw puzzle" without "explain[ing] what reason or motivation one of ordinary skill in the art at the time of the invention would have had to place these pieces together." None of components (A) and (B) of the film of US '349 contains the chemical equivalent of the ICP taught in Aguirre.
However, Aguirre is only used as teaching reference in order to teach RCP and ICP blend. It is noted that the "test for obviousness is not whether the features of a secondary 
Applicant argues that ALL the 32 examples are SKIN layers and NONE of Examples 1-32 was exemplified as a core layer. Notably, US '349 does not explicitly disclose the use of their films as core or base layers. However, US '340 explicitly discloses the use of their films as monolayers and/or skin layers.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). While US '349 does not explicitly refer to the layers of the multilayer film as “skin layer” and “core layer”, it is clear the outer layer would correspond to the claimed skin layer and the intermediate layer would correspond to the core layer.
Applicant argues that Aguirre has not provided data to show that the improved properties realized by blending ICP and RCP do in fact occur over the entire disclosed range of 5 to 95% ICP. According to MPEP 716.02(d), Aguirre's data submission is not commensurate in scope with their claims or disclosure.
However, MPEP 716.02(d) sets forth whether applicant’s data is commensurate in scope with the present claims, not whether the data in the prior art is commensurate in scope with the present claims or reference claims. Therefore, applicant’s argument is not persuasive.
Applicant argues that (1) the films of US '349 were not intended for use as core or base layers and (2) ALL the films described in Aguirre's examples consist of a blend of 85% ICP and 15% second polyolefin (e.g., RCP), it is factually improper for the Examiner to combine US’349 and Aguirre.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Aguirre broadly discloses non-ICP polyolefin is present at 5 to 95 wt% and thus the ICP may also be present at 5 to 95 wt% which overlaps the claimed range given that Aguirre does not require other components of layers in the facestock other than the specified polymer.
Applicant argues that “its improper for the Examiner to pick and choose the desired features/properties of a film and ignore the chemical composition of the film and/or the processing method that produced the said film. For example, Adams does not explicitly or implicitly disclose, teach, or even suggest films that consist of a blend of 85% ICP and 15% second polyolefin (e.g., RCP) as taught by Aguirre. The films of Aguirre and Adams are totally different in composition and/or processing method.” Applicant further argues that the benefits of sufficient flexibility, conformabilty, and die-cuttability taught by Adams that the Examiner is alluding to have only been demonstrated on the machine-direction oriented polypropylene homopolymer and propylene copolymer films of Adams. The Examiner has failed to provide a 
However, even though the films of Aguirre and Adams have different end uses, both are drawn to multilayer polyolefin films used in packaging. Further, given the motivation for using machine-direction oriented films disclosed by Adams is specifically related to the polypropylene itself, the motivation of flexibility and conformability would be suitable for the film of Aguirre which also contains polypropylene.
With respect to the summary on page 12-13, items (1)-(4) have been addressed by examiner as set forth above. With respect to item (5), Applicant argues that the Examiner has failed to show that Aguirre demonstrated possession of monoaxially oriented films that include a layer containing a blend of ICP and RCP wherein the blend contains less than 50% ICP at the time of filing of the instant application. Aquirre was not concerned with monoaxially oriented or films that are machine-direction oriented only nor a core layer containing less than 50% ICP.
However, Aguirre is not being used to reject the claimed limitation. Rather, the combination of US ‘349, Aguirre and Adams would teach a monoaxially oriented film including a blend of ICP and RCP as presently claimed.
Applicant argues that the Examiner has failed to provide any reason or motivation why one of ordinary skill in the art would place together the pieces found in US'349, Aguirre, Su, Adam, and/or Brenwood to arrive at the claimed subject matter other than using Applicant's own path to pick and choose from the disclosures of US'349, Aguirre, Su, Adam, and/or Brenwood. This is improper hindsight as articulated in Otsuka and InTouch Techs.
However, motivation was provided from each of the secondary references as set forth above. In response to applicant's argument that the examiner's conclusion of obviousness is In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787